COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Williams & Samuel Rosenberg, LLC, Williams & Samuel, LLC,
                         Stephen Samuel and Rodney Williams v. Ameris Bank

Appellate case number:   01-20-00164-CV

Trial court case number: 19-DCV-26641

Trial court:             268th District Court of Fort Bend County

       Kristen M. Fiore has filed a motion to appear pro hac vice as counsel for appellee,
Ameris Bank. The motion is supported by a motion from appellee’s counsel, Ruth Rivera-
Arriaga. Both motions lack the certificate of conference required by Texas Rule of Appellate
Procedure 10. See TEX. R. APP. P. 10.1(a)(5).
        Accordingly, we deny the motions without prejudice to refiling with the proper
certificates of conference.
       It is so ORDERED.

Judge’s signature: __________/s/ Russell Lloyd_______________
                             Acting individually


Date: March 10, 2020